Exhibit 10.1

 

LOGO [g729843g0419220611037.jpg]

April 13, 2019                

Shane Young

Dear Shane:

On behalf of Talos Energy Inc. (the “Company”), I am pleased to present this
letter confirming our offer of employment, subject to the approval of the board
of directors (the “Board”) of the Company, as Executive Vice President and Chief
Financial Officer of the Company reporting directly to me. We are confident that
you will make a strong addition to the Talos Energy team and look forward to
having you on board.

The key terms of your employment with Talos Energy Operating Company LLC are as
follows:

 

  •  

Your starting annualized base salary will be $460,000, less applicable taxes and
other withholdings. You will be classified as an exempt employee, ineligible for
overtime, and be paid bi-weekly as earned.

 

  •  

Beginning with the 2019 calendar year, you will be eligible to participate in
our annual bonus program with a target award equal to 80% of your annualized
base salary. Your participation in the program for the 2019 calendar year will
be pro-rated based upon your effective date of hire, and all achievements will
be assessed and paid in the full the discretion of the Board or the compensation
committee of the Board (the “Committee”). Your participation in the annual bonus
program will be subject to all of the terms and conditions of the program,
including the requirement that you continue to be employed through the bonus
payment date.

 

  •  

You will be eligible to receive awards under the Talos Energy Inc. Long Term
Incentive Plan (the “LTIP”), subject to approval by the Board, the terms and
conditions of the LTIP, and the applicable grant notice and award agreement. The
target value of your 2019 LTIP award will be determined by the Board but is
expected to be approximately $1,122,000. The awards granted to you by the Board
under the LTIP for 2019 are expected to be comprised of 50% time-based
restricted stock units and 50% performance share units. The restricted stock
units granted in 2019 will vest on March 5, 2022. The performance share units
granted in 2019 will vest based on the Company’s relative total shareholder
return over the period from January 1, 2019 through December 31, 2021. Awards
granted to you under the LTIP in future years will be consistent with the type
and value of awards granted to similarly situated executives of the Company and
the vesting provisions applicable thereto, determined in all respects in the
full and absolute discretion of the Board or the Committee, as applicable.
Except as otherwise expressly provided in the applicable grant notice or award
agreement, you must remain employed with the Company through the relevant
vesting dates for each of the restricted stock units and performance share units
in order to be eligible for settlement of the LTIP awards.

 

LOGO [g729843g35o93.jpg]

 

TALOS ENERGY INC.

  

 

333 Clay St., Suite 3300, Houston, Texas 77002  



--------------------------------------------------------------------------------

Shane Young    Page 2

 

  •  

You will be eligible to participate in the Talos Energy Operating Company LLC
Executive Severance Plan (the “Severance Plan”) as a Tier 2 Executive following
your execution of a participation agreement, subject to the terms and conditions
of the Severance Plan and the participation agreement.

 

  •  

You will be eligible for coverage/participation in Talos Energy’s benefit
programs on the first day of the month following your effective date of hire,
including our 401(k) plan, comprehensive medical, dental and vision programs,
Company-paid life insurance and accidental death and dismemberment (AD&D)
insurance, supplemental life and AD&D coverage, as well as short and long term
disability, subject to the terms and conditions of the applicable plans and
programs as in effect from time to time.

 

  •  

Subject to applicable paid time off policies as in effect from time to time, you
will be granted 25 days of paid time off per calendar year, pro-rated for the
2019 calendar year based on your effective date of hire.

 

  •  

You will be eligible for Company-paid parking or a Metro bus pass, a health club
membership subsidy, and 10 paid holidays, subject to the terms and conditions of
these programs in effect from time to time.

Nothing contained in this letter or conveyed during the interview process is
intended to create an employment contract between you and the Company or any of
its subsidiaries. If you accept this offer and become employed by the Company or
any of its subsidiaries, our employment relationship will be at-will, which
means that your employment will not be for any specific time period and may be
terminated with or without notice and with or without cause at the discretion of
either you or the Company. The Company may amend, delete or add to its benefit
plans or policies & procedures at any time.

Your employment is contingent upon you successfully passing a pre-employment
drug screen and background check, providing the Company with documentation to
demonstrate your legal authorization to work in the United States, and your
prior execution of a Statement on Restrictive Covenants.

Please indicate your acceptance of this offer by signing below and returning a
copy to my attention. I am very pleased to welcome you back to our team.

 

LOGO [g729843g35o93.jpg]

 

TALOS ENERGY INC.

  

 

333 Clay St., Suite 3300, Houston, Texas 77002  



--------------------------------------------------------------------------------

Shane Young    Page 3

 

Sincerely,

Timothy S. Duncan

President and Chief Executive Officer

I accept this offer of employment and the conditions outlined above.

 

/s/ Shane Young                           

April 17, 2019

   Shane Young    Date   

 

LOGO [g729843g35o93.jpg]

 

TALOS ENERGY INC.

  

 

333 Clay St., Suite 3300, Houston, Texas 77002  